          Case 1:19-cv-11745-RGS Document 24 Filed 10/14/20 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


                       CIVIL ACTION NO. 19-11745-RGS

                           ERIC DERRELL BARNES,
                                 Petitioner

                                       v.

                            WARDEN SPAULDING,
                                Respondent

               ORDER ON REPORT AND RECOMMENDATION
                     OF THE MAGISTRATE JUDGE

                               October 14, 2020

STEARNS, D.J.

      I agree with Magistrate Judge Dein’s thorough and comprehensive

Report, specifically: (1) that petitioner Barnes has not established that he has

been deprived of any protected liberty interest; 1 and (2) that even if such a

deprivation were shown, the Petition fails to identify any violation of the

applicable due process standard.2 Consequently, the Recommendation is


      1 As the Magistrate Judge correctly notes, the mere existence of a
disciplinary infraction on petitioner’s record does not establish the
deprivation of petitioner’s liberty interest where the Parole Commission
expressly relied on other factors, e.g., the seriousness of his crime, to refuse
to advance Barnes’s early parole release date.

      2As Magistrate Judge Dein notes, the controlling Supreme Court case
is Sandin v. Conner, 515 U.S. 472 (1995), in which the Court announced that
          Case 1:19-cv-11745-RGS Document 24 Filed 10/14/20 Page 2 of 2



ADOPTED and the petition is DISMISSED with prejudice. Any request for

the issuance of a Certificate of Appealability pursuant to 28 U.S.C. § 2253 is

DENIED, the court seeing no meritorious or substantial basis supporting an

appeal.3 The Clerk is instructed to close the case.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns__________
                                     UNITED STATES DISTRICT JUDGE




it was returning to the due process principles established and applied in
Wolff v. McDonnell, 418 U.S. 539 (1974), and Meachum v. Fano, 427 U.S.
215 (1976), namely that liberty interests protected by the Due Process Clause
are “generally limited to freedom from restraint which, while not exceeding
the sentence in such an unexpected manner as to give rise to protection by
the Due Process Clause of its own force, . . . nonetheless imposes atypical and
significant hardship on the inmate in relation to the ordinary incidents of
prison life.” Sandin, 515 U.S. at 483-484.

      3   Barnes did not file an objection to the Report and Recommendation.

                                       2
